Exhibit 10.2(d)

[********] Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

 

NORTH CAROLINA    )      )   THIRD LEASE AMENDMENT FORSYTH COUNTY    )  

This Third Lease Amendment (“Amendment”) is made effective as of the 1st day of
January, 2007 (the “Amendment Date”), by and between Wake Forest University
Health Sciences, a North Carolina non-profit corporation having its principal
office in Winston-Salem, North Carolina (“Landlord”), and Targacept, Inc., a
Delaware corporation having its principal office in Winston-Salem, North
Carolina (“Tenant”). Unless otherwise defined herein, all of the capitalized
terms of this Amendment shall have the same meanings ascribed to them in the
Lease effective August 1, 2002, as amended by the First Lease Amendment
effective January 1, 2005 (the “First Lease Amendment”) and the Second Lease
Amendment effective March 31, 2006 (the “Second Lease Amendment”), which is
hereinafter referred to as the “Lease.”

WITNESSETH:

WHEREAS, pursuant to the Lease, Tenant has an option to lease up to 12,338
additional rentable square feet of space on the first floor of the Building (the
“First Floor Option Space”); and

WHEREAS, pursuant to the Lease, Tenant also has an option to lease up to 4,387
additional rentable square feet of space on the first floor of the Building (the
“PTRP Option Space”); and

WHEREAS, Tenant provided Landlord notice on July 3, 2006, of its exercise of its
Option to Lease as to all of the First Floor Option Space and of its exercise of
its Option to Lease as to a portion of the PTRP Option Space, all such space
(together with some additional space determined in connection with the BOMA Plan
referenced below) as further described in this Amendment (the “January 2007
Expansion Space”), Tenant’s lease of the January 2007 Expansion Space to become
effective on January 1, 2007 and through the Renewal Term; and

WHEREAS, Tenant in such written notice also exercised its Option to Lease as to
the remaining PTRP Option Space, as further described in this Amendment (the
“August 2007 Expansion Space” and, together with the January 2007 Expansion
Space, the “Expansion Space”), Tenant’s lease of the August 2007 Expansion Space
to be effective August 1, 2007 and through the Renewal Term; and

WHEREAS, Landlord is willing to provide an amount to Tenant for certain Tenant
improvements to the Expansion Space in consideration of the rents agreed to be
paid for such Expansion Space by Tenant as further provided herein; and

WHEREAS, per a BOMA Plan of the first floor prepared in August 2006 by Specialty
Operations Solutions (which BOMA Plan is attached hereto as part of Exhibit
A-2), the Expansion Space totals 16,924 square feet (which number does not
include approximately 6,564 of square feet comprised of building and floor
common area and vertical penetrations); and

WHEREAS, Tenant desires to Lease from Landlord and Landlord desires to lease to
Tenant the Expansion Space, upon the terms and for the rents as further set
forth herein; and



--------------------------------------------------------------------------------

WHEREAS, Tenant has agreed that its execution of this Lease Amendment
constitutes written notice of the exercise of its Renewal Option, resulting in a
Renewal Term ending July 31, 2012; and

WHEREAS, in connection with Tenant’s exercises of the Options to Lease described
herein and Tenant’s exercise of the Renewal Option, Landlord is willing to
provide Tenant with the right, but not the obligation, to extend the term of the
Lease for a second additional five (5) year term (the “Second Renewal Term”);

NOW, THEREFORE, for and in consideration of the premises, of the rents reserved
and to be paid by Tenant to Landlord, and of the additional mutual covenants of
the parties, the parties hereby agree to amend the Lease as follows:

 

1. The Lease is amended by:

 

  A. Deleting Exhibit A of the Lease, as amended, and substituting in lieu
thereof the attached Exhibit A, describing the Demised Premises.

 

  B. Deleting Exhibit A-2 (“One Technology Place First Level Floor Plan”) and
substituting in lieu thereof the attached Exhibit A-2, which reflects
modifications to the first and second pages only. In particular, the new first
page of such Exhibit shows the allocation of additional pro rata parking spaces
based upon the additional occupancy by Tenant upon execution of this Amendment.

 

  C. Revising the caption of paragraph 2 of the Lease to read: “INITIAL TERM,
OPTIONS TO RENEW, RIGHT OF FIRST REFUSAL ON ADDITIONAL SPACE.”

 

  D. Deleting paragraph 2.2 of the Lease and substituting in lieu thereof the
following paragraph 2.2:

“2.2    Renewal Rights. So long as Tenant is not in default under this Lease,
Tenant has the right, but not the obligation, to extend the term of this Lease
(a “Renewal Option”) under the same terms and conditions for an additional five
(5) year term (the “Renewal Term”) and, if the Renewal Option for the Renewal
Term is exercised, for a second additional five (5) year term (the “Second
Renewal Term”). Tenant must exercise its right for (i) the Renewal Term by
written notice to Landlord given on or before the date that is one hundred
eighty (180) days prior to the expiration of the Initial Term and (ii) the
Second Renewal Term by written notice to Landlord given on or before the date
that is one hundred eighty (180) days prior to the expiration of the Renewal
Term. If Tenant does not exercise its right to extend in a timely manner, Tenant
will have irretrievably lost its right to extend the term of this Lease. Rental
payments applicable for the Renewal Term or the Second Renewal Term, in each
case if exercised, shall be as set forth in paragraphs 3.1 and 3.2. Any
extension of this Lease beyond the Second Renewal Term (if exercised) shall be
upon the terms and conditions mutually agreed upon by Landlord and Tenant, and
unless such agreement is reached, this Lease shall expire.”

 

2



--------------------------------------------------------------------------------

  E. Deleting paragraph 2.4 of the Lease and its subparagraphs and Exhibit C,
and substituting in lieu thereof the following.

“2.4 Except as otherwise provided in this subparagraph, Tenant shall have the
unilateral right to terminate this Lease (“Termination Right”) at any time after
July 31, 2010 and upon payment as required by paragraph 6.2.2 of the Lease. In
order to exercise the Termination Right, Tenant shall provide Landlord with not
less than one hundred eighty (180) days prior written notice. Provided, however,
Tenant shall have waived its Termination Right in each of the following
circumstance and for the period stated upon Tenant’s request pursuant to
paragraph 6.1 to require Landlord to provide Tenant an allowance for
redecorating or for upfitting of the Demised Premises, and continuing for the
remainder of the Renewal Term.”

 

  F. Deleting the table appearing in paragraph 3.1 of the Lease and substituting
in lieu thereof the following table and accompanying notes:

“3.1 Tenant will pay annual rental pursuant to the following schedule (“rsf”
indicates “rentable square foot”):

Initial Term

 

     Demised Premises

Effective Date

   3rd & 4th Floors
(40,432 rsf)   1,000 rsf 1st Floor   13,955 rsf 1st Floor
(includes 1,000 rsf)

Commencement Date

8/1/02

   $36.00/rsf   --   --

Amendment Date

1/1/05-12/31/06

   $36.00/rsf   $15.00/rsf   --

1/1/07-7/31/07

   $36.00/rsf   --   $[********]/rsf Base
($[********]/month)

1/1/07-7/31/07

   $36.00/rsf   --   $[********]/rsf Upfit
Amortized (a total of
$[********]for the
7-month period)

Renewal Term

 

ONE TECH SPACE TERM

   SF    RENT   COMMENTS  

TOTAL ANNUAL

(per month)

1st Floor:

         

8/1/07-7/31/12

   13,955    $[********]/rsf
Base     $[********]
($[********]/mo)

8/1/07-7/31/12

   13,955    $[********]/rsf
Upfit Amortized   Upfit costs of $2.5
million @ [********]   $[********]

 

3



--------------------------------------------------------------------------------

SUBTOTAL

           $[********]             

3rd and 4th Floor:
8/1/07-7/31/12

   40,432    $[********]/rsf   Current rate is
$36.00/sf to 7/31/07    $[********]
($[********])

1st Floor:
8/1/07-7/31/12

   2,969    $[********]/rsf      $[********]
($[********])

SUBTOTAL

           $[********]             

TOTAL:

           $[********]             

Second Floor*

   20,669    [********]/rsf      $[********]
($[********])

--------------------------------------------------------------------------------

* if corresponding Option to Lease is exercised by Tenant

Second Renewal Term

The annual rent per rentable square foot for all of the space leased during the
Second Renewal Term, if any, shall be equal to the then-existing market rate for
similar space in the Piedmont Triad in North Carolina, as mutually determined in
good faith by Landlord and Tenant. Unless Tenant does not have an interest in
extending the term of the Lease for the Second Renewal Term, Landlord and Tenant
shall exercise the requisite diligence to ensure that they mutually determine
the annual rent per rentable square foot applicable to the Second Renewal Term,
in writing, on or before July 31, 2011.

The annual rent payable during the Initial Term, the Renewal Term, and, if
applicable, the Second Renewal Term (herein collectively “Rent”) is payable in
equal monthly installments in advance on the first day of each calendar month of
each calendar year during the Initial Term, the Renewal Term, and, if
applicable, the Second Renewal Term, prorated for any partial month. Any
increases or decreases in the amount of square footage leased during a month
will be adjusted in the subsequent monthly payment. Rent payments shall be
payable to “Wake Forest University Health Sciences” and sent to Landlord in care
of Controller’s Office, Attention: Doug Edgeton, Medical Center Boulevard,
Winston-Salem, NC 27157.

G.

 

  •  

deleting each reference to “Renewal Term” in paragraph 2.3.3 and replacing it
with a reference to “Renewal Term and, if applicable, Second Renewal Term”;

 

  •  

deleting “During the Initial Term and the Renewal Term” from paragraph 3.2.1 and
replacing it with “During the Initial Term and, if any, the Renewal Term and the
Second Renewal Term”;

 

  •  

deleting “During the Initial Term and the Renewal Term” from paragraph 3.2.2.1
and replacing it with “During the Initial Term and, if any, the Renewal Term and
the Second Renewal Term”;

 

  •  

deleting “any Renewal Term” from paragraph 18.1 and replacing it with “, if any,
the Renewal Term and the Second Renewal Term”;

 

  •  

deleting “Renewal Term (as applicable)” from paragraph 19 and replacing it with
“Renewal Term or Second Renewal Term (as applicable)”;

 

4



--------------------------------------------------------------------------------

  •  

deleting “a Renewal Term” from paragraph 33 and replacing it with “the Renewal
Term or Second Renewal Term”; and

 

  •  

deleting “any Renewal Term” from paragraph 38 and replacing it with “, if any,
Renewal Term or Second Renewal Term.”

 

  H. Adding the following sentence to the end of paragraph 6.1: “In addition to,
and not in substitution for, the allowance provided pursuant to the preceding
sentence, at any time during 2014, Landlord shall provide Tenant, upon Tenant’s
request, an allowance of [********] ($[********]) per rentable square foot of
the Demised Premises located on the first floor of the Building for use by
Tenant in the redecoration of such first floor Demised Premises.”

 

  I. Deleting “the Amendment Date” from paragraph 6.2 of the Lease and replacing
it with “January 1, 2005” and then adding the following subparagraphs 6.2.1 and
6.2.2:

6.2.1 Landlord has agreed to pay directly to third parties designated by Tenant,
or alternatively at Tenant’s discretion to reimburse Tenant, amounts incurred in
connection with the upfitting and improvement of the Expansion Space (the “2007
Upfitting Funding”); provided that the 2007 Upfitting Funding shall be equal to
two million, five hundred thousand dollars ($2,500,000) in the aggregate.

6.2.2 Landlord’s recovery of the 2007 Upfitting Funding is reflected in the
rental rate for the January 2007 Expansion Space over a period of eighty-four
(84) months. The parties acknowledge that the remaining Lease Term (inclusive of
the Renewal Term) extends for sixty-seven (67) months; therefore, if the lease
is terminated prior to the expiration of the Renewal Term, Tenant agrees to pay
to Landlord, in addition to any other amounts which may be due Landlord, that
portion of the 2007 Upfitting Funding which is unpaid as of the date of such
termination. If the Lease terminates upon expiration of the Renewal Term, the
amount payable to Landlord will be $[********], provided that all installments
of Rent have been timely paid. Landlord has previously provided to Tenant a
schedule depicting the amortization of the 2007 Upfitting Funding.

 

  3. The sum of $7,402.80 (three (3) months times $2,467.60, the monthly amount
(when amortized over twelve (12) months) of the $29,611.20 additional space hold
fee) shall be applied as a credit against the first Rent due for the First Floor
Option Space.

 

  4. Landlord affirms and acknowledges its obligations pursuant to paragraphs
6.3 and 6.4 of the Lease.

 

  5. Landlord shall pay directly to third parties designated by Tenant, or
alternatively at Tenant’s discretion shall reimburse Tenant, within fifteen
(15) days following the date of each invoice provided by Tenant to Landlord
therefor from time to time after the date hereof, the 2007 Upfitting Funding (as
defined in the Lease); provided that Landlord’s obligation under this paragraph
5 shall be equal to two million, five hundred thousand dollars ($2,500,000) in
the aggregate.

 

5



--------------------------------------------------------------------------------

  6. Except as amended herein, all of the terms and conditions of the Lease
remain in full force and effect.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be
executed, pursuant to authority duly granted, effective as of the Amendment Date
set forth above.

 

LANDLORD:     TENANT: Wake Forest University Health Sciences     Targacept, Inc.
By:   

/s/ Richard H. Dean

    By:  

/s/ J. Donald deBethizy

   Richard H. Dean, M.D.       J. Donald deBethizy    President       President
Date: 1-18-07     Date: January 22, 2007

 

7



--------------------------------------------------------------------------------

Exhibit A

Demised Premises

The Demised Premises consist of the following:

 

  •  

As of the Commencement Date, all of the third and fourth floors, consisting of
40,432 rentable square feet, including within the meaning of “Premises” or
“Demised Premises” the entire fourth floor of the Building, to be utilized as
Tenant’s laboratory facilities, encompassing 20,216 rentable square feet, and
20,216 rentable square feet of general office space on the third floor;

 

  •  

As of January 1, 2005, an additional 1,000 rentable square feet on the first
floor of the Building, to be utilized as “Tenant’s Storage Space”;

 

  •  

As of January 1, 2007, additional space located on the first floor of the
Building, consisting of 13,955 rentable square feet (inclusive of the 1,000
rentable square feet described above), as depicted on the attached First Level
Floor Plan attached hereto as a part of Exhibit A-2:

 

Rentable square footage*

  

Designation

on

Exhibit A-2 First Floor Plan

  

Color

of

Designated Space on Plan

6,555

   Lab-1    blue

2,293

   Office-1    purple

3,171

   Office-2    olive

1,936

   Office-5    yellow

; and

 

  •  

As of August 1, 2007, further additional space located on the first floor of the
Building, consisting of 2,969 rentable square feet, as depicted on the attached
First Level Floor Plan attached hereto as a part of Exhibit A-2:

 

Rentable square footage

  

Designation

on

Exhibit A-2 First Floor Plan

  

Color

of

Designated Space on Plan

741

   Office-3    beige

2,228

   Office-4    salmon

; in each case together with rights of use of and subject to the rights of
others in and to the Common Areas of the Building. Diagrams of the Demised
Premises and Common Areas are as shown on the attached Exhibit A-2 (5 pages).

 

8



--------------------------------------------------------------------------------

Exhibit A-2

(5 pages)

[GRAPHIC OF FLOOR PLANS]

 

9